 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-216-MCE
12                                Plaintiff,            STIPULATION REGARDING RELEASE OF
                                                        DOCUMENTS; ORDER
13                         v.
14   REGINALD THOMAS,
15                               Defendant.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

      STIPULATION REGARDING RELEASE OF DOCUMENTS        1
30
 1          1.     In addition to the police reports the Court previously ordered released (see ECF 345), the

 2 parties request that the Court order the United States Probation Office for the Eastern District of
 3 California to provide both parties with a copy of California Highway Patrol Arrest Report #F224-365-
 4 19, referenced on Page 8 of the Superseding Petition For Offender under Supervision (ECF 337).
 5          IT IS SO STIPULATED.

 6

 7
     Dated: December 4, 2019                                 MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ MATTHEW G. MORRIS
10                                                           MATTHEW G. MORRIS
                                                             Assistant United States Attorney
11
12
     Dated: December 4, 2019                                 /s/ Matthew Morris (auth. by
13                                                           email on 11/26/19)
                                                             DUSTIN M. GORDON
14
                                                             Counsel for Defendant
15                                                           Reginald Thomas

16
17
18                                                   ORDER

19          IT IS SO ORDERED.

20 Dated: December 11, 2019
21
22
23
24
25
26
27

28

      STIPULATION REGARDING RELEASE OF DOCUMENTS         2
30
